Exhibit 10.1

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated effective as of the 27th day of February, 2020 by and between
SSSHT OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (“SSSHTOP”),
H. MICHAEL SCHWARTZ, a California resident (“Individual Borrower”), NOBLE PPS,
LLC, a Nevada limited liability company (“Noble”), SMARTSTOP ASSET MANAGEMENT,
LLC, a Delaware limited liability company (“SAM”), each with an address at 10
Terrace Road, Ladera Ranch, California 92694 (collectively, “Borrower”) and
KEYBANK NATIONAL ASSOCIATION, a national banking association having an address
at 225 Franklin Street, 16th Floor, Boston, Massachusetts (“Lender”).

W I T N E S S E T H

WHEREAS, Borrower and Lender are parties to that certain Second Amended and
Restated Credit Agreement dated as of February 23, 2018, as amended by that
certain First Credit Agreement Supplement and Amendment dated as of the Portland
Closing Date, as further amended by that certain Joinder Agreement and Second
Amendment to Second Amended and Restated Credit Agreement, each dated as of
March 29, 2019 and by that certain Third Amendment to Second Amended and
Restated Credit Agreement dated as of December 4, 2019 (collectively, the
“Original Agreement”, and as amended by this Amendment, the “Credit Agreement”);

WHEREAS, Lender and Borrower have agreed to execute and deliver this Amendment.

NOW, THEREFORE, in consideration of the premises, Borrower hereby agrees with
Lender as follows:

1.Defined Terms; Amendments to Credit Agreement.  

(a)Unless otherwise defined herein, terms which are defined in the Original
Agreement and used herein are so used as so defined, and the following terms
shall have the following meanings.

(b)The following definitions are hereby added to Section 1.01 of the Original
Credit Agreement in their entirety in the proper alphabetical order:

“Base Rate Loan” means all or a portion of the Loan bearing interest based upon
the Adjusted Base Rate.

‎“Base Rate Principal” means, at any time, the Principal Debt minus the
‎portion, if any, of such Principal Debt which is LIBOR Rate Principal.‎

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Lender and Borrower
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the LIBOR Rate for U.S. dollar-denominated
syndicated credit facilities at such time and (b) the Benchmark Replacement

 

82001324v.7

--------------------------------------------------------------------------------

 

Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Note.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by Lender and Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the LIBOR Rate with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBOR Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Lender decides may be appropriate to reflect
the adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Lender in a manner substantially consistent with
market practice (or, if Lender decides that adoption of any portion of such
market practice is not administratively feasible or if Lender determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as Lender decides is reasonably necessary in
connection with the administration of the Loan Documents).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate: (1) in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the LIBOR Rate permanently or indefinitely
ceases to provide the LIBOR Rate; or (2) in the case of clause (3) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(1)a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBOR Rate,
a resolution authority with jurisdiction over the administrator for the LIBOR
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBOR Rate, which states that the administrator
of the LIBOR Rate has ceased or will cease to provide the LIBOR Rate permanently
or indefinitely, provided that, at the time of

-2-

82001324v.7

--------------------------------------------------------------------------------

 

such statement or publication, there is no successor administrator that will
continue to provide the LIBOR Rate; or

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate or a Relevant Governmental Body
announcing that the LIBOR Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Lender by notice to
Borrower.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
2.11 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBOR Rate for all purposes hereunder pursuant to Section 2.11.

‎“Daily Floating LIBOR Rate” means the average rate (rounded upwards to ‎the
nearest 1/16th) as shown by Reuters at which deposits in U.S. dollars are
offered ‎by first class banks in the London Interbank Market for the “one month”
LIBOR ‎Rate at approximately 11:00 a.m. (London time) on the day that is two (2)
LIBOR ‎Business Days prior to the date of determination of such Daily Floating
LIBOR ‎Rate, adjusted for reserves and taxes if required by the applicable
regulations.  If ‎Reuters no longer reports such rate or Lender determines in
good faith that the rate ‎so reported no longer accurately reflects the rate
available to Lender in the London ‎Interbank Market, Lender may select a
replacement index.‎

‎“Early Opt-in Election” means the occurrence of: (1) a determination by ‎Lender
that U.S. dollar-denominated syndicated credit facilities being executed at
‎such time, or that include language similar to that contained in Section
2.11(c) are ‎being executed or amended, as applicable, to incorporate or adopt a
new benchmark ‎interest rate to replace the LIBOR Rate, and (2) the election by
Lender to declare ‎that an Early Opt-in Election has occurred and the provision
by Lender of written ‎notice of such election to Borrower.‎

‎“Federal Reserve Bank of New York’s Website” means the website of the ‎Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor
‎source.‎

“Fourth Amendment” means that certain Fourth Amendment to Second Amended and
Restated Credit Agreement dated as of the Fourth Amendment Date by and between
Borrower and Lender.

“Fourth Amendment Date” means February 27, 2020.

“Fourth Amendment Date Net Worth” means the Net Worth (SSSHT) as of December 31,
2019, as disclosed to Lender in writing on or before the Fourth Amendment Date.

-3-

82001324v.7

--------------------------------------------------------------------------------

 

“Fourth Amendment Extension Fee” has the meaning set forth in Section 2.09(g).

“LIBOR Business Day” means a Business Day on which dealings in U.S. dollars are
carried on in the London Interbank Market.

“LIBOR Loan” means all or a portion of the Loan bearing interest based upon the
Adjusted LIBOR Rate.

‎“Principal Debt” means the aggregate unpaid principal balance of the Note at
the ‎time in question.

‎“Relevant Governmental Body” means the Federal Reserve Board and/or the
‎Federal Reserve Bank of New York, or a committee officially endorsed or
convened by the ‎Federal Reserve Board and/or the Federal Reserve Bank of New
York or any successor ‎thereto, including without limitation the Alternative
Reference Rates Committee.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Tribunal” means any state, commonwealth, federal, foreign, territorial or other
court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

(c)The following definitions set forth in the Original Agreement are hereby
amended and restated in their entirety to read as follows:

‎“Adjusted Base Rate” means an interest rate per annum per equal to the greater
of ‎‎(a) the Base Rate plus the Base Rate Margin, or (b) the LIBOR Rate
Margin.  Any change in ‎the Adjusted Base Rate shall be effective immediately
from and after a change in the ‎Adjusted Base Rate (or the Federal Funds
Effective Rate, as applicable).

“Adjusted LIBOR Rate” means for any Interest Period, an interest rate per annum
equal to (a) the rate obtained by dividing (x) the LIBOR Rate for such Interest
Period by (y) a percentage equal to one (1.00) minus the Reserve Percentage for
such Interest Rate Period plus (b) the LIBOR Rate Margin. ‎

‎“Base Rate” means for any day, a fluctuating interest rate per annum as shall
be in ‎effect from time to time which rate per annum shall at all times be equal
to the greatest of: ‎‎(a) the rate of interest established by KeyBank National
Association, from time to time, as ‎its “prime rate,” whether or not publicly
announced, which interest rate may or may not be ‎the lowest rate charged by it
for commercial loans or other extensions of credit; (b) the ‎Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, ‎plus 1/2 of 1% per annum; and (c) the then applicable LIBOR Rate for
one month interest ‎periods plus 1.00% per annum.‎

-4-

82001324v.7

--------------------------------------------------------------------------------

 

‎“Daily LIBOR Rate” means on any day, for any LIBOR Rate Principal, a ‎simple
rate per annum equal to (a) the Daily Floating LIBOR Rate plus (b) the ‎LIBOR
Rate Margin.

‎“Interest Period” means with respect to each amount bearing ‎interest at the
Adjusted LIBOR Rate, the period commencing on the date such ‎amount is
disbursed, continued or converted, and ending on the date one (1), two ‎‎(2) or
three (3) month(s) thereafter (to the extent deposits which such maturities are
‎available to Lender), as selected by Borrower by written notice to Lender, no
more ‎than three (3) Business Days prior to the first day of such period;
provided that:‎

 

(i)‎

Each Interest Period must commence on a LIBOR ‎Business Day;‎

 

‎(ii)‎

In the case of the continuation of the Adjusted LIBOR Rate, the ‎Interest Period
applicable after the continuation of such amount shall ‎commence on the last day
of the preceding Interest Period;‎

 

(iii)‎

The last day for each Interest Period and the actual ‎number of days during the
Interest Period shall be determined by ‎Lender using the practices of the London
Interbank Market; ‎

 

(iv)‎

No Interest Period shall extend beyond the Maturity ‎Date, and any Interest
Period which begins before the Maturity Date ‎and would otherwise end after the
Maturity Date shall instead end on the Maturity ‎Date; and

 

(v)‎

At the end of each Interest Period a new Adjusted ‎LIBOR Rate will automatically
go into effect for a new one-month LIBOR Rate ‎Interest Period unless Borrower
elects differently in writing.‎

‎‎“LIBOR Rate” means for any Interest Period, the average rate ‎‎(rounded
upwards to the nearest 1/16th) as shown by Reuters at which deposits in ‎U.S.
dollars are offered by first class banks in the London Interbank Market at
‎approximately 11:00 a.m. (London time) on the day that is two (2) LIBOR
Business ‎Days prior to the first day of such Interest Period with a maturity
‎approximately equal to such Interest Period and in an amount ‎approximately
equal to the amount to which such Interest Period ‎relates, adjusted for
reserves and taxes if required by future regulations.  If Reuters ‎no longer
reports such rate or Lender determines in good faith that the rate so ‎reported
no longer accurately reflects the rate available to Lender in the London
‎Interbank Market, Lender may select a replacement index.  If the rate as
determined ‎above shall be less than zero for any Interest Period, the LIBOR
Rate ‎shall be deemed to be zero for purposes of the Note and all of the Loan
Documents ‎for such period.

“LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.

“MBK Maturity Date” means April 30, 2021.

“Permitted Restricted Payments” means (a) distributions from Entities to Student
Holdco or Senior Holdco and from Student ‎Holdco or Senior Holdco to SSSHTOP so
long as (1) such distribution does not violate the ‎Property Loan Documents; and
(2) such distributions, to the extent received by a Credit Party, ‎may not be
used for any purpose other than repayment of the Loans to the extent required by
this ‎Agreement; (b) any Restricted Payments from an Entity which is not a
Credit Party to any Credit ‎Party or other Entity; (c) distributions required by
Section 5.14; (d) distributions constituting ‎Transaction Costs permitted by
Section 2.08(e); (e) Required REIT

-5-

82001324v.7

--------------------------------------------------------------------------------

 

Distributions, (f) payments or ‎prepayments of the obligations evidenced by the
Strategic 1031 Properties III Notes to the ‎extent permitted hereby, (g) other
distributions by a Credit Party to its members or other equity ‎holders not
permitted by clauses (a) through (f) above (other than distributions to
Investors, ‎which are addressed in clause (h) below) so long as no Default or
‎Event of Default has occurred and is continuing, (h) distributions to Investors
(other than ‎Required REIT Distributions, which are addressed in clause (d)
above), (i) distributions by SAM to the holders of its existing Series A and
Series B Preferred Equity Interests; and (j) distributions declared and paid by
SAM to the holders of its Equity Interests to pay any state or federal income
tax liability of such holders of the Equity Interests on account of the
ownership of such Equity Interests; provided, however, that, distributions
described in clauses (h), (i) and (j) above shall only be permitted ‎so long as
(1) no Event of Default has occurred and is continuing or (2) if an Event of
Default ‎has occurred and is continuing, not more than one hundred twenty (120)
days has passed since ‎the occurrence of such Event of Default (the “Permitted
Distribution Period”); provided, ‎however, that if more than one Event of
Default exists at any time, the Permitted Distribution ‎Period shall commence on
the date the earliest of such Events of Default occurred, provided, however,
that in no event shall any distributions on the preferred Equity Interests in
SSSHTOP and/or SSSHT constitute Permitted Restricted Payments.‎

“Portland Maturity Date” means April 30, 2021.

“Reserve Percentage” means for any Interest Period, that percentage which is
specified three (3) Business Days before the first day of such Interest Period
by the Board of Governors of the Federal Reserve System (or any successor) or
any other governmental or quasi-governmental authority with jurisdiction over
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

(d)The definitions of “Portland Closing Date Net Worth” “Portland Extended
Maturity Date”, “Portland Extension Fee”, “Portland Extension Request” and
“Portland Initial Maturity Date” are hereby deleted in their entirety from the
Original Agreement

(e)Section 2.07(a)(iv) of the Original Agreement is hereby amended by deleting
clauses (B) and (C) in their entirety therefrom.

(f)Section 2.09 of the Credit Agreement is hereby amended as follows:

(i)By amending and restated clause (e) thereof in its entirety to read as
follows:

 

(e)

[reserved].

(ii)By adding the following clause (g) thereof in its entirety to read as
follows:

 

(g)

On the Fourth Amendment Date, Borrower shall pay to the Lender an extension fee
equal to 0.50% of the outstanding principal balance of the Loans as of the
Fourth Amendment Date (the “Fourth Amendment Extension Fee”).

(g)Section 2.11 is hereby amended and restated in its entirety to read as
follows:

-6-

82001324v.7

--------------------------------------------------------------------------------

 

SECTION 2.11LIBOR Rate Lending Unlawful; Inability to Determine Rate.

(a)If Lender shall determine (which determination shall, upon notice thereof to
Borrower, be conclusive and binding on Borrower absent manifest error) that,
after the Closing Date, (A) the introduction of or any change in or in the
interpretation of any Law makes it unlawful or (B) any governmental authority
with jurisdiction over Lender or any of its assets asserts that it is unlawful
for Lender to make or continue the Loan as, or to convert (if permitted pursuant
to the Note) the Loan into a LIBOR Loan, the obligations of such Lender to make,
continue or convert into any such LIBOR Loan shall, upon such determination, be
suspended until Lender shall determine that the circumstances causing such
suspension no longer exist, and all outstanding LIBOR Loans shall automatically
convert into Base Rate Loans at the end of the then current Interest Periods
with respect thereto or sooner, if required by Law or such assertion.

(b)If Lender shall determine that for any reason adequate and reasonable means
do not exist for determining the LIBOR Rate for any requested Interest Period
with respect to a proposed LIBOR Loan, or that the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Loan does not adequately and
fairly reflect the cost to Lender of funding such LIBOR Loan, Lender will
promptly so notify Borrower.  Thereafter, the obligation of Lender to make or
maintain such LIBOR Loan shall be suspended until Lender revokes such
notice.  Upon receipt of such notice, Borrower may, prior to the effectiveness
of any requested borrowing, conversion or continuation, revoke any pending
request for a borrowing of, conversion to or continuation of such LIBOR Loan or,
failing that, will be deemed to have converted such request into a request for a
borrowing of a Base Rate Loan in the amount specified therein.

(c)Benchmark Transition Event.

(i)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan ‎Document, (i) upon the determination of Lender (which shall be
conclusive absent ‎manifest error) that a Benchmark Transition Event has
occurred or (ii) upon the occurrence of ‎an Early Opt-in Election, as
applicable, Lender and Borrower may amend this Agreement, the Note and any other
Loan Document to replace the LIBOR Rate with a Benchmark Replacement, by a
written document executed by ‎Borrower and Lender, subject to the requirements
of this Section 2.11. Notwithstanding anything else to the contrary herein or in
any ‎other Loan Document, any such amendment with respect to a Benchmark
Transition Event will ‎become effective and binding upon Borrower and Lender at
5:00 ‎p.m. on the fifth (5th) Business Day after Lender has delivered such
proposed ‎amendment to Borrower. No replacement of LIBOR with a Benchmark
Replacement ‎pursuant to this Section 2.11 will occur prior to the applicable
‎Benchmark Transition Start Date.  ‎

(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a ‎Benchmark Replacement, Lender will have the right to make
Benchmark ‎Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary ‎herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement ‎Conforming Changes will become
effective without any further action or consent of any other party to ‎this
Agreement.

(iii)Notices; Standards for Decisions and Determinations. Lender will promptly
notify Borrower in writing of (i) any occurrence of a Benchmark Transition Event
or an ‎Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date and Benchmark ‎Transition Start Date, (ii) the implementation
of any Benchmark

-7-

82001324v.7

--------------------------------------------------------------------------------

 

Replacement, (iii) the effectiveness of ‎any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any ‎Benchmark Unavailability
Period. Any determination, decision or election that may be made by Lender
pursuant to this Section 2.11 including, without limitation, any determination
with respect to a tenor, comparable replacement rate ‎or adjustment, or
implementation of any Benchmark Replacement Rate Conforming Changes, or of ‎the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or ‎refrain from taking any action, will be conclusive and binding on
all parties hereto absent manifest ‎error and may be made in its or their sole
discretion and without consent from any other party hereto, ‎except, in each
case, as expressly required pursuant to this Section 2.11 and shall not be a
basis of any claim of liability of any kind or nature by any party ‎hereto, all
such claims being hereby waived individually be each party hereto.

(iv)Benchmark Unavailability Period. Upon Borrower’s receipt of notice of the
commencement of ‎a Benchmark Unavailability Period, Borrower may revoke any
request for a LIBOR Loan, conversion to or continuation of LIBOR Loans to be
made, converted or continued during any ‎Benchmark Unavailability Period and,
failing that, Borrower will be deemed to have converted any ‎such request into a
request for a Loan of or conversion to Base Rate Loans. During any Benchmark
‎Unavailability Period, the components of Base Rate based upon the LIBOR Rate
will not be used in any determination ‎of the Base Rate.

(h)Section 5.02(b) of the Original Agreement is hereby amended and restated in
its entirety to read as follows:

(b)

SSSHT.  SSSHT shall at all times have and maintain, on a consolidated basis in
accordance with ‎GAAP or other accounting principles consistently applied and
reasonably acceptable to ‎Lender, tested as of the close of each fiscal quarter
(i) commencing on September 30, 2020, ‎Net Worth (SSSHT) of at least the sum of
(A) eighty-five percent (85%) of the Fourth Amendment  Date Net Worth plus (B)
eighty-five percent (85%) of Equity Issuance Net Proceeds ‎received following
the Fourth Amendment Date at all times thereafter; (ii) a Leverage Ratio of not
greater than (A) seventy-five percent (75%) at all times from the Fourth
Amendment Date through and including December 30, 2020 and (B) sixty-five
percent (65%) at all times thereafter, and ‎‎(iii) a Fixed Charge ‎Coverage
Ratio of not less than (A) 0.90 to 1.00 at all times from the Fourth Amendment
Date through and including June 29, 2020; (B) 1.00 to 1.00 at all times from and
including June 30, 2020 through and including December 30, 2020 and (C) 1.15 to
1.00 at all times thereafter‎.  Notwithstanding anything set forth herein or in
the Original Credit Agreement to the contrary, SSSHT’s compliance with the
financial covenants set forth in this clause (b) are hereby waived for the test
period ending on December 31, 2019.

(i)Exhibit A-3 attached to the Original Credit Agreement is hereby replaced in
its entirety with Exhibit A-3 attached hereto.

(j)Notwithstanding anything set forth in the Original Credit Agreement to the
contrary, Lender shall have no further obligation to fund any Additional Loans
or any Portland Delayed Draw Loans.

2.Conditions Precedent.  The effectiveness of this Amendment is subject to
satisfaction of the following conditions precedent, as determined by Lender in
its reasonable discretion:

-8-

82001324v.7

--------------------------------------------------------------------------------

 

(a)Lender (or its counsel) shall have received from each Credit Party a
counterpart of this Amendment and all other Loan Documents to which it is party
signed on behalf of such party in connection with this Amendment.

(b)Lender shall have received such documents and certificates as Lender or its
counsel may reasonably request relating to the organization, existence and good
standing of the Credit Parties, the authorization of the transactions with
respect to this Amendment and any other legal matters relating to the Credit
Parties, this Amendment or the transactions with respect hereto, all in form and
substance satisfactory to Lender and its counsel.

(c)Lender shall have received all fees and other amounts due and payable on or
prior to the Fourth Amendment Date, including, the Fourth Amendment Extension
Fee and, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by Borrower hereunder.

(d)The Collateral shall not be subject to any Liens other than Permitted Liens.

(e)At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

(f)No Material Adverse Effect shall have occurred since December 31, 2018.

(g)The representations and warranties of the Credit Parties and Entities as set
forth in the Credit Agreement and each Loan Document shall be true and correct
in all material respects as of the Fourth Amendment Date.

3.Representations and Warranties.  

(a)The representations and warranties set forth in the Original Agreement are
true and correct as of the Fourth Amendment Date, except to the extent such
representation or warranty relates to an earlier date, in which case, such
representation or warranty is true and correct as of such earlier date.

(b)This Amendment (i) has been duly authorized, executed and delivered by
Borrower and (ii) constitutes the legal, valid and binding obligation of
Borrower enforceable in accordance with the terms hereof, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, receivership, fraudulent conveyance, moratorium or similar laws
affecting creditors’ rights generally, and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

(c)Each Borrower (other than Individual Borrower) is a duly organized and
validly existing entity in good standing under the laws of the state of its
organization or formation, has all requisite power and authority to conduct its
business and to own its property as now conducted or owned, and is qualified to
do business in all jurisdictions where the nature and extent of its business is
such that such qualification is required by law.

4.Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or

-9-

82001324v.7

--------------------------------------------------------------------------------

 

unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

5.Paragraph Headings.  The paragraph headings used in this Amendment are for
convenience of reference only and are not to affect the construction, or be
taken into consideration in interpreting, this Amendment.

6.Governing Law; Venue.  The construction, interpretation, validity,
enforceability and effect of all provisions of this Amendment including, but not
limited to, the payment of the Obligations and the legality of the interest rate
and other charges shall be construed and enforced in accordance with the
internal laws of the Commonwealth of Massachusetts (without regard to conflicts
of laws).  Borrower agrees to submit to non-exclusive personal jurisdiction in
the Commonwealth of Massachusetts in any action or proceeding arising out of
this Amendment and, in furtherance of such agreement, Borrower hereby agrees and
consents that, without limiting other methods of obtaining jurisdiction,
personal jurisdiction over Borrower in any such action or proceeding may be
obtained within or without the jurisdiction of any court located in the
Commonwealth of Massachusetts, and that any process or notice of motion or other
application to any such court in connection with any such action or proceeding
may be served upon Borrower by registered or certified mail to or by personal
service at the last known address of Borrower, whether such address be within or
without the jurisdiction of any such court.

7.WAIVER OF JURY TRIAL.  BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENTS (AS DEFINED EITHER IN THE CREDIT AGREEMENT) CONTEMPLATED TO
BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  THIS
WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE LENDER TO ACCEPT THIS
AMENDMENT.

8.Multiple Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original.  Each of the
counterparts shall constitute but one in the same instrument and shall be
binding upon each of the parties individually as fully and completely as if all
had signed but one instrument.

9.References in Loan Documents.  All references in any of the Loan Documents to
the “Credit Agreement”, or to the “Loan Documents” shall, from and after the
Fourth Amendment Date be deemed to mean and refer to the Original Agreement as
amended and affected by this Amendment.  This Amendment shall be deemed to be a
“Loan Document” for the purposes of the Credit Agreement and the other Loan
Documents.

10.Ratification by Credit Parties.  Borrower hereby ratifies, affirms and
confirms the Loan Documents (as modified by this Amendment), and acknowledges
and agrees that the Loan Documents (as modified by this Amendment) remain in
full force and effect and are enforceable against Borrower and against the
Collateral described therein in accordance with their respective

-10-

82001324v.7

--------------------------------------------------------------------------------

 

terms.  Borrower hereby further acknowledges and agrees that, as of the Fourth
Amendment Date, the Loan Documents, as amended by this Amendment, are not
subject to any defenses, rights of setoff, claims or counterclaims that might
limit the enforceability thereof, the obligations created and evidenced thereby
or the terms and provisions thereof

11.No Waiver.  This Amendment is only a modification of the Original Agreement
and is not intended to, and shall not be construed to, effect a novation of the
Original Agreement, or to constitute a modification of, or a course of dealing
at variance with, the Original Agreement (each as amended by this Amendment),
such as to require further notice by Lender to require strict compliance with
the terms of the Original Agreement in the future.

12.Release; Set-off.  Borrower hereby unconditionally releases and forever
discharges Lender and its officers, directors, shareholders, employees, and
attorneys from any and all claims, demands, causes of action, expenses, losses
and other damages of whatever kind, whether known or unknown, liquidated or
unliquidated, at law or in equity, that exists as of the Fourth Amendment Date
in connection with the Credit Agreement, the Loan Documents, and any other
documents relating thereto

13.Miscellaneous.

(a)All costs and expenses of Lender, including, without limitation, appraisal
fees and reasonable attorney’s fees of counsel to Lender relating to the
negotiation, preparation, execution and delivery of this Amendment and all
instruments, agreements and documents contemplated hereby shall be the
responsibility of Borrower.

(b)This Amendment may be executed in any number of counterparts, all of which
when taken together shall constitute one agreement binding on the parties
hereto, notwithstanding that all parties are not signatories to the same
counterpart.

(c)Delivery of an executed signature page of this Amendment by facsimile
transmission or by means of electronic mail (in so-called “pdf’, “TIF” or any
similar format) shall be effective as an in-hand delivery of an original
executed counterpart hereof.

 

[SIGNATURE PAGES FOLLOW]

 

-11-

82001324v.7

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

BORROWER:

 

SSSHT OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

by:

Strategic Student & Senior Housing Trust, Inc. a Maryland corporation

 

By: /s/ H. Michael Schwartz                

H. Michael Schwartz, Chief Executive Officer

 

 

/s/ H. Michael Schwartz               

H. Michael Schwartz

 

 

NOBLE PPS, LLC

 

 

By: /s/ H. Michael Schwartz                 

H. Michael Schwartz, Manager

 

 

SMARTSTOP ASSET MANAGEMENT, LLC

 

 

By: /s/ H. Michael Schwartz                 

H. Michael Schwartz, Manager

 

 

LENDER:

 

KEYBANK NATIONAL ASSOCIATION

 

 

By: /s/ Christopher T. Neil                      

Christopher T. Neil, Senior Banker

 

[Signature Page to Fourth Amendment]

82001324v.7

--------------------------------------------------------------------------------

 

EXHIBIT A-3

SSSHT Compliance Certificate

 

Date:___________________________

KeyBank National Association

225 Franklin Street, 16th Floor

Boston, Massachusetts 02110

Attn: Christopher T. Neil, Institutional Real Estate

 

Ladies and Gentlemen:

 

This Compliance Certificate is made with reference to that certain Second
Amended and Restated Credit Agreement dated as of February 23, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among SSSHT Operating Partnership, L.P., H. Michael Schwartz, Noble PPS, LLC and
SmartStop Asset Management, LLC and KeyBank National Association and that
certain Second Amended and Restated Guaranty Agreement dated as of February 23,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Guaranty”) made by Strategic Student & Senior Housing Trust, Inc.
(“SSSHT”).  All capitalized terms used in this Compliance Certificate (including
any attachments hereto) and not otherwise defined in this Compliance Certificate
shall have the meaning set forth for such terms in the Credit Agreement.  All
Section references herein shall refer to the Credit Agreement.  The undersigned
(a) is a Financial Officer of SSSHT and (b) has reviewed the financial
activities for SSSHT for the fiscal quarter ending ________, 20__ (the
“Reporting Period”) with a view to determining whether SSSHT has kept and
fulfilled its obligations under the Credit Agreement and Guaranty.  The
undersigned hereby certifies as follows:

1.Net Worth (SSSHT): [§5.02(b)(i) of the Credit Agreement]1$

Covenant:  Minimum Net Worth (SSSHT) not less than $ (85% of Fourth Amendment
Date Net Worth (SSSHT) ($__________) plus 85% of Equity Issuance Net Proceeds
since Fourth Amendment Date ($__________))

In compliance?  Yes/No

 

2.Leverage Ratio [§5.02(b)(ii) of the Credit Agreement]:

(a)Total Indebtedness (SSSHT)

$

(b)Total Assets (SSSHT)

$

Leverage Ratio ((a) divided by (b), expressed as a percentage)

____%

 

1 

Commencing as of September 30, 2020.

Exhibit A-3

 

82001324v.7

--------------------------------------------------------------------------------

 

Covenant:  Maximum Leverage Ratio not greater than [75% / 65%]

In compliance?  Yes/No

 

3.Fixed Charge Coverage Ratio [§5.02(b)(iii) of the Credit Agreement]:

(a)EBITDA of SSSHT (calculated pursuant to Attachment 1)

$

(b)Principal and Interest due on SSSHT’s Indebtedness2

$

(c)Distributions paid with respect to any preferred Equity Interests

$

(d)Fixed Charge Ratio (3(a) ÷ (3(b) plus 3(c)):1.00

____:1.00

Covenant:  not less than [0.90 to 1.00 / 1.00 to 1.00 / 1.15 to 1.00]

In compliance?  Yes/No

 

 

 

STRATEGIC STUDENT & SENIOR HOUSING TRUST, INC., a Maryland corporation

 

 

By:________________________________

Name:__________________________

Title:___________________________

 

2 

Excluding principal due with respect to the Loans or due at maturity of any
Indebtedness and including, without limitation, scheduled payments on Capital
Lease Obligations and SSSHT’s Equity Percentage of the Property Level Debt but
excluding any payments with respect to the Loans.

Exhibit A-3

 

82001324v.7